Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 11 and 17
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Information Disclosure Statement
The information disclosure statements (IDS) are submitted on 9/24/2021 and 6/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Flash memory device with programmable logic circuit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 7-8, 10-12, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seta et al. (US 20060279984).
Regarding independent claim 1, Seta discloses a semiconductor memory device (Figs. 1-7), comprising: 
a memory cell array comprising a plurality of memory cells (Fig. 1 and [0064] describes non-volatile memory unit 11 including a memory cell array); and
peripheral circuitry coupled with the memory cell array (Figs. 1-3 and [0064] shows peripheral circuit coupled with memory), the peripheral circuitry comprising: 
programmable logic circuit (Figs. 1-3 and [0064] shows programmable logic device unit 12) that is configured, after the semiconductor memory device is powered on, to perform logic functions ([0066] describes that control circuit allows data stored in a part of the data storage area of the non-volatile memory unit 11 to be read at power-on time and supplied to the programmable logic device unit 12).

Regarding claim 2, Seta discloses all the elements of claim 1 as above and further the memory cell array comprises non-volatile memory cells that store configuration information for configuring the programmable logic circuit (Fig. 2 and [0069]-[0070] describes that data storage area B on the lower address side stores data (program) for programming the FPGA 

Regarding claim 3, Seta discloses all the elements of claim 2 as above and further the peripheral circuitry is configured to load the configuration information from the memory cell array, and configure the programmable logic circuit according to the configuration information at a time when the semiconductor memory device is powered on (Figs. 1-3 and [0070] describes that a control circuit 14 controls operation of the flash memory unit 11 at power-on time to allow the program data stored in the data storage area B to be read from the flash memory unit 11 and supplied to the FPGA unit 12. The FPGA unit 12 performs operation called "Configuration" to form a circuit having a function corresponding to the program data).

Regarding claim 4, Seta discloses all the elements of claim 3 as above and further the configuration information for configuring the programmable logic circuit is stored in an initialization partition of the memory cell array, information in the initialization partition is read in response to a power-on of the semiconductor memory device (Figs. 1-3 

Regarding claim 7, Seta discloses all the elements of claim 1 as above and further the programmable logic circuit (12; Fig. 3) is configured to perform at least one of:
determination of word line bias settings for the memory cell array;
calculation of voltage levels for programing/erasing/read the memory cell array; 
build-in-self-test (BIST) functions; 
error detection and correction functions (Fig. 18 and [0106] describes an error checking and correcting (ECC) circuit 17 and multiplexer (MUX) 18 are integrally mounted on the semiconductor chip 10 in addition to the non-volatile memory unit 11 and programmable logic device unit 12); and 


Regarding claim 8, Seta discloses all the elements of claim 1 as above and further the memory cell array and the periphery circuitry are stacked in a direction perpendicular to a substrate surface (Fig. 1 and [0064]).

Regarding claim 10, Seta discloses all the elements of claim 1 as above and further the peripheral circuity is configured to receive configuration signals from a source external of the semiconductor memory device, and configure the programmable logic circuit according to the configuration signals (Fig. 4 and [0076] describes external terminal 13 provided in the semiconductor chip. The program data is input serially to the external terminal 13 and then supplied to the flash memory unit 11 through an interface 15 provided in the flash memory unit 11. The program data thus supplied is sequentially written to the data storage area B).

Regarding independent claim 11, Seta discloses a method for forming a semiconductor memory device (Figs. 1-7), comprising: 
determining logic functions for programmable logic circuit (Figs. 1-3 and [0064] shows programmable logic device unit 12) that is disposed in peripheral circuitry (Figs. 1-3 and [0064] shows peripheral circuit coupled with memory) for a memory cell array (Fig. 1 and [0064] describes non-volatile memory unit 11 including a memory cell array) in the semiconductor memory device, the memory cell array comprising non-volatile memory cells; 
determining configuration information for configuring the programmable logic circuit to perform the logic functions (Fig. 4 and [0075]-[0076] describes ways of determining configuration data); and 
storing the configuration information in the non-volatile memory cells (Figs. 1-2 and [0070] describes that program data for programming the FPGA unit 12 is previously stored in the data storage area B of the flash memory unit 11), the configuration information being used to configure the programmable logic circuit when the semiconductor memory device is powered on ([0070] describes that a control circuit 14 controls operation of the flash memory unit 11 at power-on time to allow the program data stored in the data storage area B to be read from the flash memory unit 11 and 

Regarding claim 12, Seta discloses all the elements of claim 11 as above and further storing the configuration information for configuring the programmable logic circuit in an initialization partition of the memory cell array (Fig. 2 and [0069]-[0070] describes that data storage area B on the lower address side stores data (program) for programming the FPGA unit 12. Program data for programming the FPGA unit 12 is previously stored in the data storage area B of the flash memory unit 11), information in the initialization partition is read in response to a power-on of the semiconductor memory device (Figs. 1-3 and [0070] describes that a control circuit 14 controls operation of the flash memory unit 11 at power-on time to allow the program data stored in the data storage area B to be read from the flash memory unit 11 and supplied to the FPGA unit 12. The FPGA unit 12 performs operation called "Configuration" to form a circuit having a function corresponding to the program data).



storing, values into the random access memory cells according to the configuration information (Figs. 1-2 and [0070] describes that program data for programming the FPGA unit 12 is previously stored in the data storage area B of the flash memory unit 11).

Regarding claim 15, Seta discloses all the elements of claim 11 as above and further determining the logic functions for performing at least one of:
determination of word line bias settings for the memory cell array;
calculation of voltage levels for programing/erasing/read the memory cell array; 

error detection and correction functions (Fig. 18 and [0106] describes an error checking and correcting (ECC) circuit 17 and multiplexer (MUX) 18 are integrally mounted on the semiconductor chip 10 in addition to the non-volatile memory unit 11 and programmable logic device unit 12); and 
address translation between a file system and the memory cell array (Fig. 7 and [0084]-[0085] describes ways of changing data storage area B for PLC).

Regarding independent claim 17, Seta discloses a method for using a semiconductor memory device (Figs. 1-7), comprising:
receiving configuration information (Fig. 4 and [0076] describes external terminal 13 provided in the semiconductor chip. The program data is input serially to the external terminal 13 and then supplied to the flash memory unit 11 through an interface 15 provided in the flash memory unit 11. The program data thus supplied is sequentially written to the data storage area B) for configuring programmable logic circuit (Figs. 1-3 and [0064] shows programmable logic device unit 12) that is disposed in peripheral circuitry (Figs. 1-3 and [0064] shows peripheral circuit coupled with memory) for a memory cell array (Fig. 1 and [0064] describes non-volatile memory unit 11 including a memory cell array) in the semiconductor memory device, the memory cell array comprising non-volatile memory cells; and 
storing the configuration information in the non-volatile memory cells, the configuration information being used to configure the programmable logic circuit when the semiconductor memory device is powered on (Figs. 1-3 and [0070] describes that a control circuit 14 controls operation of the flash memory unit 11 at power-on time to allow the program data stored in the data storage area B to be read from the flash memory unit 11 and supplied to the FPGA unit 12. The FPGA unit 12 performs operation called "Configuration" to form a circuit having a function corresponding to the program data).

Regarding claim 18, Seta discloses all the elements of claim 17 as above and further storing the configuration information for configuring the programmable logic circuit in an initialization partition of the memory cell array, information in the initialization partition is read in response to a power-on of the semiconductor memory device (Figs. 1-3 and [0070] describes that initially a data read operation from the data storage area B is performed. A control circuit 14 controls operation of the flash memory unit .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9, 13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seta et al. (US 20060279984) in view of Chung et al. (US 20050248366).

Regarding claim 5, Seta discloses all the elements of claim 3 as above but does not disclose the programmable logic circuit comprises at least a lookup table for a plurality of logic inputs, the lookup table comprises entries that respectively associate binary combinations of the logic inputs with random access memory cells.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Chung to Seta such that the programmable logic circuit comprises at least a lookup table for a plurality of logic inputs, the lookup table comprises entries that respectively associate binary combinations of the logic inputs with random access memory cells in order to provide systems and methods that allow improved configurability of ICs, such that the building blocks in the ICs not particularly configured for specific purposes may be used for generic 

Regarding claim 6, Seta and Chung together disclose all the elements of claim 5 as above and through Seta further the peripheral circuitry is configured to store values into the random access memory cells according to the configuration information at the time when the semiconductor memory device is powered on (Figs. 1-3 and [0070] describes that a control circuit 14 controls operation of the flash memory unit 11 at power-on time to allow the program data stored in the data storage area B to be read from the flash memory unit 11 and supplied to the FPGA unit 12. The FPGA unit 12 performs operation called "Configuration" to form a circuit having a function corresponding to the program data).

Regarding claim 9, Seta discloses all the elements of claim 1 as above but does not disclose the memory cell array is disposed on a first die; and the peripheral circuitry is disposed on a second die that is conductively coupled with the first die.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Chung to Seta such that the memory cell array is disposed on a first die; and the peripheral circuitry is disposed on a second die that is conductively coupled with the first die in order to provide systems and methods that allow improved configurability of ICs, such that the building blocks in the ICs not particularly configured for specific purposes may be used for generic purposes such as generic memory storage and/or generic logic with only a few mask changes as taught by Chung ([0008]).

Regarding claim 13, Seta discloses all the elements of claim 12 as above but does not disclose storing the configuration information for configuring at least a lookup table in the programmable logic circuit, the 
However, Chung teaches storing the configuration information for configuring at least a lookup table in the programmable logic circuit, the lookup table comprising entries that respectively associate binary combinations of logic inputs with random access memory cells ([0024] describes CLMB can be used to implement the NOR plane for either the PLA or the PAL by using this SRAM-based lookup-table cell. FIG. 1B illustrate a PAL module providing two outputs F1 and F2 based on a combination of inputs, e.g., A-C and A'-C'. FIG. 1C illustrates a PLA module producing the outputs F1 and F2 based on a combination of inputs, e.g., A-C and A'-C' in accordance with one embodiment of the present invention. The actual circuit connection for the "dots" presented in FIGS. 1B and 1C are shown in FIG. 1D).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Chung to Seta such that storing the configuration information for configuring at least a lookup table in the programmable logic circuit, the lookup table comprising entries that respectively associate binary combinations of logic inputs with random access memory cells in order to provide systems and methods that 

Regarding claim 16, Seta discloses all the elements of claim 11 as above but does not disclose bonding together a first die and a second die, the memory cell array being disposed on the first die, the peripheral circuitry being disposed on the second die, the bonding of the first die and the second die conductively coupling the peripheral circuitry with the memory cell array.
However, Chung teaches bonding together a first die and a second die, the memory cell array being disposed on the first die, the peripheral circuitry being disposed on the second die, the bonding of the first die and the second die conductively coupling the peripheral circuitry with the memory cell array ([0034] describes that customizable memory system and reconfigurable logic system can be a part of an adaptive SOC. The flexibility of these CLMB can be further enhanced in that they can be implemented on a multi-project wafer).


Regarding claim 19, Seta discloses all the elements of claim 18 as above but does not disclose storing the configuration information for configuring at least a lookup table in the programmable logic circuit, the lookup table comprising entries that respectively associate binary combinations of logic inputs with random access memory cells.
However, Chung teaches storing the configuration information for configuring at least a lookup table in the programmable logic circuit, the lookup table comprising entries that respectively associate binary 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Chung to Seta such that storing the configuration information for configuring at least a lookup table in the programmable logic circuit, the lookup table comprising entries that respectively associate binary combinations of logic inputs with random access memory cells in order to provide systems and methods that allow improved configurability of ICs, such that the building blocks in the ICs not particularly configured for specific purposes may be used for generic purposes such as generic memory storage and/or generic logic with only a few mask changes as taught by Chung ([0008]).


storing, values into the random access memory cells according to the configuration information (Fig. 2 and [0069]-[0070] describes that data storage area B on the lower address side stores data (program) for programming the FPGA unit 12. Program data for programming the FPGA unit 12 is previously stored in the data storage area B of the flash memory unit 11).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Law et al. (US 7558143) --- Whole Specification
Camarota et al. (US 7190190) --- Whole Specification
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/15/2022